             Case 2:18-cv-00907-KOB Document 89 Filed 10/15/19 Page 1 of 3                 FILED
                                                                                  2019 Oct-15 PM 05:00
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

LAKEISHA CHESTNUT, et al.,                 )
                                           )
            Plaintiffs,                    )
                                           )
vs.                                        )      CASE NO. 2:18-CV-00907-KOB
                                           )
JOHN H. MERRILL, etc.,                     )
                                           )
            Defendants.                    )

                             DEFENDANT’S EXHIBIT LIST

            Comes now Defendant Secretary of State John Merrill and in compliance

with ¶7 (b)(1) of the Court’s September 23, 2019 Pretrial Order, doc. 79, identifies

his trial exhibits in the attached Exhibit List. Each of these exhibits may be

presented by Elmo or other means of projection.

            Respectfully submitted on this the 15th day of October, 2019.


                                           /s Dorman Walker
                                           One of Counsel for Defendant Secretary of
                                           State John H. Merrill




7626908.1
            Case 2:18-cv-00907-KOB Document 89 Filed 10/15/19 Page 2 of 3




OF COUNSEL:
Dorman Walker (ASB-9154-R81J)
Balch & Bingham LLP
Post Office Box 78 (36101)
105 Tallapoosa Street, Suite 200
Montgomery, AL 36104
Telephone: (334) 834-6500
Facsimile: (334) 269-3115
Email: dwalker@balch.com

James W. Davis (ASB-4063-I58J)
 Deputy Attorney General
Winfield J. Sinclair (ASB-1750-S81W)
Misty S. Fairbanks Messick (ASB-1813-T71F)
Laura E. Howell (ASB-0551-A41H)
Brad A. Chynoweth (ASB-0030-S63K)
 Assistant Attorneys General

Office of the Attorney General
501 Washington Avenue
Montgomery, Alabama 36130-0152
Telephone: (334) 242-7300
Email: jimdavis@ago.state.al.us
Email: wsinclair@ago.state.al.us
Email: mmessick@ago.state.al.us
Email: lhowell@ago.state.al.us
Email: bchynoweth@ago.state.al.us



                           CERTIFICATE OF SERVICE

      I hereby certify that on October 15, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system and service will be
perfected upon the following CM/ECF participant(s) electronically:

Richard P. Rouco
Email: rrouco@qcwdr.com
Quinn, Connor, Weaver, Davies & Rouco LLP
Two North Twentieth
2-20th Street North, Suite 930
Birmingham, AL 35203




7626908.1
            Case 2:18-cv-00907-KOB Document 89 Filed 10/15/19 Page 3 of 3




Marc Erik Elias (admitted pro hac vice)
Email: MElias@perkinscoie.com
Bruce V. Spiva (admitted pro hac vice)
Email: BSpiva@perkinscoie.com
Uzoma N. Nkwonta (admitted pro hac vice)
Email: UNkwonta@perkinscoie.com
Aria C. Branch (admitted pro hac vice)
Email: ABranch@perkinscoie.com
Daniel C. Osher (admitted pro hac vice)
Email: DOsher@perkinscoie.com
Perkins Coie, LLP
700 13th St. N.W., Suite 600
Washington, D.C. 20005-3960

Abha Khanna (admitted pro hac vice)
Email: AKhanna@perkinscoie.com
Perkins Coie, LLP
1201 Third Avenue, Ste. 4900
Seattle, WA 98101-3099


                                       /s Dorman Walker
                                       OF COUNSEL




7626908.1
